            Case 1:21-cv-00054-YK Document 10 Filed 08/11/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

H.S.A.,                                         :
       Plaintiff                                :            No. 1:21-cv-00054
                                                :
               v.                               :            (Judge Kane)
                                                :
MICHAEL D. BRAGG,                               :
    Defendant                                   :

                                             ORDER

       AND NOW, on this 11th day of August 2021, in accordance with the

Memorandum issued concurrently with this Order, IT IS ORDERED THAT:

       1.      Plaintiff H.S.A. (“Plaintiff”)’s motion for default judgment as to Defendant
               Michael D. Bragg (“Defendant”) (Doc. No. 8) is GRANTED;

       2.      Plaintiff’s initial motion for default judgment (Doc. No. 5) is DENIED as moot;

       3.      The Clerk of Court is directed to defer the entry of judgment in favor of Plaintiff
               and against Defendant pending the Court’s damages determination, consistent
               with Court’s discussion in the accompanying Memorandum;

       4.      A separate Order scheduling a trial on damages shall issue; and

       5.      The Court will conduct a telephone status conference on September 1, 2021, at
               10:00 a.m. regarding the scheduling of the trial on damages. The telephone
               number of the Court for purposes of the call is 717-221-3990.



                                                             s/ Yvette Kane
                                                             Yvette Kane, District Judge
                                                             United States District Court
                                                             Middle District of Pennsylvania
